Order entered April 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00635-CR
                                     No. 05-13-01385-CR
                                     No. 05-13-01386-CR

                               DAARON BUYCKS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-35389-N, F12-33600-N, F12-34766-N

                                           ORDER
       The Court REINSTATES the appeals.

       On March 4, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and represented by court-appointed counsel Julie Woods; (3)

Ms. Woods’s explanation for the delay in filing appellant’s brief is her workload; and (4) Ms.

Woods requested thirty days from the March 31, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file his brief in these appeals by MAY 2, 2014.

                                                     /s/   LANA MYERS
                                                           JUSTICE